Citation Nr: 0841780	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-15 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Propriety of the termination of death pension benefits, 
effective February 1, 1997, to include whether the 
overpayment in the amount of $28,978 was properly created.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945, and died in October 1996.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 determination of the Regional 
Office (RO) that terminated the appellant's death pension 
benefits, effective February 1997.  In a corpus of estate 
determination dated June 2002, the RO concluded that the 
appellant's net worth was a bar to her receipt of death 
pension benefits.  In addition, by letter dated June 2002, 
the RO denied her claim for death pension benefits.  This 
case was previously before the Board in December 2005, at 
which time it was remanded for additional development of the 
record and to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that when her claim was submitted in January 
1997, the appellant did not provide any information 
concerning her net worth.  An eligibility verification report 
received in January 2002 reflects that her net worth as of 
December 2001 was in excess of $130,000.  Accordingly, later 
in January 2002, the appellant's death pension benefits were 
retroactively terminated effective February 1997, the date of 
the inception of her award.  

In October 2004, the appellant's sister wrote that she 
believed that the estate increased in 2000 due to an 
inheritance.  No additional information was provided 
regarding this increase in the appellant's net worth.  

As noted in the Board's December 2005 remand, the appellant's 
claim for death pension benefits was denied by the RO in June 
2002.  The Board indicated that a timely notice of 
disagreement with this determination was received, and 
directed that the RO issue a statement of the case regarding 
this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
However, the RO did not issue a statement of the case as 
directed by the Board.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask that she furnish information 
concerning the amount of her net worth 
during the years 1997, 1998, 1999, and 
2000, to include the type of assets (i.e. 
stocks, bonds, bank accounts, etc.), the 
date of receipt of any inheritance, and 
any other pertinent information.

2.  The RO should issue a statement of the 
case regarding the claim for entitlement 
to death pension benefits.  The appellant 
should be afforded the appropriate period 
of time to respond.  If she submits a 
timely substantive appeal, the issue 
should be returned to the Board.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claims 
may be granted.  If not, she should be 
furnished an appropriate supplemental 
statement of the case addressing the issue 
of the whether the termination of her 
death pension benefits was proper, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




